ON MOTION FOR REHEARING
RAMSEY, Chief Justice
(dissenting).
I respectfully dissent. The latest expression of the Supreme Court in Moronko v. Consolidated Mutual Insurance Company, 435 S.W.2d 846 (Tex.Sup.1968), appears to hold to the contrary to the majority opinion in this case. The principal point involved is clarified somewhat when the Supreme Court opinion is considered with the opinion in the same case by the Court of Civil Appeals, Houston (1st Dist.), in its opinion reported in 425 S.W.2d 838.
There is great similarity, in principle, between the Moronko case and this case. Each claimant alleged and obtained findings of good cause for delay in filing the claim due to representations of the insurance company. Each case contained a good cause issue inquiring as to its continuance “until the claim was filed” which was answered favorably for the claimant. In the Moronko case, the Court of Civil Appeals reversed and remanded since Mrs. Moronko was informed on the 7th of December that no more compensation payments would be made and the Appellate Court held that there was no evidence of any probative force to support the answer of the jury extending the good cause to the following January 12. In this respect, the Supreme Court held that the “totality” of the claimant’s conduct must be considered in determining ordinary prudence, and that if there is any evidence of care and prudence in the prosecution of the claim during the intervening period, the sufficiency thereof is a question for the jury, which the jury found in the claimant’s favor. Separate pleadings and issues for totality of conduct and for the intervening period were not required.
The principal difference between the Moronko case and this case is the length of time involved until the claim was filed.' However, since the statute fails to prescribe any time limit on good cause, and since the decisions of this State uniformly adopt the ordinary prudent person criteria in evaluating the claimant’s conduct, any evidence of care and prudence, once good cause is established, is a question for the jury under the Moronko case and Texas *659Employers’ Ins. Ass’n v. Crain, 259 S.W.2d 905 (Tex.Civ.App.—Fort Worth 1953, writ ref’d n.r.e.).
I would grant the motion for rehearing and affirm the judgment of the trial Court.